Citation Nr: 0528239	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  He died in April 2001.  The appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).

This case was previously before the Board and was remanded in 
August 2002.  
The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  A transcript of 
that hearing is associated with the claims file.  

In March 2004, the Board requested the opinion of a medical 
expert concerning medical questions presented by this claim.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 
(2004).  A medical expert opinion was received later that 
month.  The appellant and her representative were notified of 
the medical opinion in July 2005 and afforded a period of 60 
days from the date of the forwarding letter to submit 
additional evidence and argument.  In correspondence received 
in August 2005, the appellant indicated that she had no 
further argument and/or evidence to submit.  See 38 C.F.R. § 
20.903 (2003); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).  The case is now ready for appellate review.




FINDINGS OF FACT

1.  The veteran died in April 2001.  The immediate cause of 
the veteran's death was myocardial infarction due to coronary 
artery disease.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
deviated nasal septum and left eyelid scar.  

3.  A preponderance of the competent medical evidence 
indicates that a service-connected disability did not cause 
or contribute materially or substantially to the cause of the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his military service.  In particular, she 
maintains that the veteran's service-connected PTSD caused 
the conditions which led to his death, to include 
hypertension.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the November 2001 Statement of the Case (SOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, a letter was sent to the appellant in 
June 2001, with a copy to her representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death, namely, the cause of death; an injury, 
disease or other event in service; and competent medical 
evidence showing a relationship between the cause of death 
and the inservice injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the RO notified the appellant: "The law 
states that we must make reasonable efforts to help get you 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies. [   ] We 
will also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."  See the June 28, 2001 letter, 
page 1.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2001 VCAA letter advised the appellant 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2001 letter 
informed the appellant: "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of Federal department or agency."  This satisfies 
the regulation, in that it informed the appellant that she 
could submit any and all evidence which was pertinent to her 
claim, not merely that requested by the RO.

The Board therefore finds that the June 2001 letter and the 
November 2001 SOC properly notified the appellant and her 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the appellant and which VA 
would attempt to obtain on her behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2001 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA in June 2001, prior to the initial adjudication of 
this claim by rating decision in October 2001.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the veteran's service medical records, VA and 
private medical records, and medical opinions, which will be 
described below.  

The Board additionally finds that the August 2002 remand 
instruction has been complied with.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  The sole purpose of 
the Board's remand was to schedule the appellant for a Travel 
Board hearing; the appellant testified at a Travel Board 
hearing in May 2003.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The appellant and her representative have not 
identified any outstanding evidence, and as noted above the 
appellant stated in August 2005 that she had no further 
evidence to submit.  

In an effort to obtain additional information pertaining to 
the issue on appeal, the Board has obtained the opinion of a 
medical expert.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2004).  As noted in the Introduction, the 
appellant and her representative were accorded the 
opportunity to provide a response.  The appellant has thus 
been presented with appropriate due process, as provided in 
38 C.F.R. § 20.903 (2004) and the holding of the Court in the 
case of Thurber v. Brown, 5 Vet. App. 119 (1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The appellant and her attorney have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  See 38 C.F.R. § 3.103 (2004).  The appellant 
testified at a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO in May 2003.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c).

Analysis

The death certificate shows that the veteran died in April 
2001 from myocardial infarction due to coronary artery 
disease.  At the time of his death, the veteran was service-
connected for PTSD, deviated nasal septum, and left eyelid 
scar.  

The appellant contends, in essence, that the veteran's 
service-connected PTSD caused the conditions which led to his 
death, to include hypertension. 

The Board initially observes that the appellant does not 
contend that the veteran's death was directly due to his 
military service or any incident thereof.  In addition, she 
does not appear to contend that any service-connected 
disability, aside from PTSD, caused or contributed to the 
cause of the veteran's death.  The Board has carefully 
reviewed the record and finds no evidence that any incident 
of service, or the service-connected deviate septum and 
eyelid scar, have been implicated as factors contributing to 
the veteran's death.  The Board's inquiry will therefore be 
directed exclusively to the question of the relationship, if 
any, between the veteran's service-connected PTSD and his 
death.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.  With respect to element (2), a 
service-connected disability, PTSD, existed at the time of 
the veteran's death.  Therefore, Hickson element (2) is met.  

With respect to crucial element (3), medical nexus, the 
record contains two medical opinions which address whether 
the veteran's death was etiologically related to his service-
connected PTSD, namely a May 2003 statement from G.W., M.D., 
which is favorable to the claim, and a March 2004 statement 
from VA physician A.S., M.D., which is not.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In addition, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. at 471-73.

In the May 2003 statement, Dr. G.W., the veteran's personal 
physician, indicated that there was a connection between the 
veteran's PTSD and coronary artery disease.  Dr. G.W. was not 
more specific.  In fact, the entirety of his statement was as 
follows:

To Whom it May Concern:

[The veteran], now deceased, was a 
patient of mine.  He suffered from post-
traumatic stress disorder and coronary 
artery disease.  There was a connection 
between the two.  

I hope this clears up questions regarding 
this.

Sincerely, 
[Dr. G.W.'s signature]

In March 2004, in response to a medical expert opinion 
request by the Board, A.S, M.D. opined, after reviewing the 
entire claims folder, that he found no material causation or 
other etiologic relation linking the veteran's death from 
coronary artery disease to PTSD.  Dr. A.S. opined that it was 
more likely than not that the veteran's PTSD and death were 
unrelated, and that his PTSD was neither the principal nor 
contributing cause of death.  He noted that there was no 
evidence of high blood pressure or symptomatic coronary 
artery disease in the record.  

In this case, the Board finds the March 2004 opinion of Dr. 
A.S. more persuasive than Dr. G.W.'s somewhat conclusory 
opinion.  Specifically, Dr. G.W. did not provide an 
underlying reason for his conclusion that there was a 
connection between the veteran's PTSD and coronary artery 
disease.  A bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see 
also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Moreover, Dr. G.W. evidently assumed that there was a history 
of hypertension, when none in fact appears in the record. 

In contrast, Dr. A.S. noted that there was no evidence of 
high blood pressure or symptomatic coronary artery disease in 
the record.  This appears to be congruent with the evidence 
of record.   The conclusion of Dr. A.S. that the veteran's 
PTSD and coronary artery disease were unrelated appears to be 
based on the fact that the veteran's fatal myocardial 
infarction was not preceded by a lengthy history of 
cardiovascular disease, and thus PTSD or years of stress 
related thereto were not implicated.  In short, Dr. A.S. 
provided a reason for his opinion that the veteran's PTSD was 
unrelated to his death; Dr. G.W. did not.  Moreover, Dr. 
A.S.'s opinion was based on a complete review of the entire 
claims file; Dr. G.W.'s was not.  

To the extent that the appellant herself contends that the 
veteran's service-connected caused the conditions which led 
to his death, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Therefore, there is a lack of competent medical nexus 
evidence in the record, and the appellant's claim fails on 
that basis.

In summary, although the Board has viewed the appellant's 
claim with sympathy, for the reasons and bases expressed 
above the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for cause of the veteran's death.  The 
benefits sought on appeal are accordingly denied.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


